July 31 2012


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                       No. AF 11-0244



IN RE THE PETITION AND MEMORANDUM                         )
                                                                           FILED
IN SUPPORT FOR AN INCREASE IN THE                         )      ORDER           JUL 312012
PRO HAC VICE FEE                                          )
                                                                                 T1 Smith
                                                                          CLERK OF THE SUPREME COURT
                                                                               STATE OF MONTANA

       The State Bar of Montana has asked the Court to increase the fee for pro hac vice
admission to the bar of Montana. The 2009 Rules for Admission to the Bar of Montana
provide for a one-time fee of $345 for pro hac vice admission. The State Bar has requested
that this fee be increased to annual payments of the bar dues amount for active members of
the State Bar (currently $385), for the term of the Montana litigation.
       In March of 2012, the Court invited written comments on this proposal. Two written
comments were filed during the comment period. At a July 24, 2012, public meeting, the
Court discussed this matter, accepted further comments, and reached its decision on the
request.
       IT IS NOW ORDERED that, effective as to pro hac vice admissions granted on or
after October 1, 2012, the fee for pro hac vice admission to practice law in Montana shall be
the amount paid annually by active members of the Montana bar (currently $385), to be paid
each year for the term of the Montana litigation. However, for a lawyer who is appearing pro
bono as defined under Rule 6.1 of the Rules of Professional Conduct, the pro hac vice fee
shall be a one-time-only fee equal to the amount paid annually by active members of the
Montana bar.
       The Rules for Admission to the Bar of the State of Montana shall be amended
accordingly, and concurrently with other amendments to those rules as required by our recent
order adopting the Uniform Bar Examination and the NCBE online character and fitness
application process.
       This Order will be published on the Court's website. In addition, the State Bar of
Montana is asked to publish a link to this Order on the State Bar website and notice of this
order in the next available issue of the Montana Lawyer.
       The Clerk is directed to provide copies of this order to the State Bar of Montana, to
Montana attorneys Bruce Spencer and Alex Beal, and to Randy Cox, Chair of the Montana
Board of Bar Examiners.
      Dated this3''ay of July, 2012.




                                                                Chief Justice




                                             2